UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4419



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


NATHANIEL TYRONE GALLOWAY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00285-WLO)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Randall Stuart Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel Tyrone Galloway appeals his 360-month sentence

imposed following his guilty plea to possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841 (2000),

and possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) and 924(e)(1) (2000). Galloway’s counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), concluding there are no meritorious issues for appeal, but

questioning whether Galloway’s sentence was reasonable.          Galloway

was advised of his right to file a pro se supplemental brief, but

has not done so.    Finding no reversible error, we affirm.

           This court reviews the imposition of a sentence for

reasonableness.     United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).     After   Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.          United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).          The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.              Id.   A

sentence   within    the     proper   advisory   guidelines     range    is

presumptively reasonable.       United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).




                                  - 2 -
                 The district court determined that because Galloway was

over       eighteen    years    old       and    had   at     least       two    prior   felony

convictions         for   a    controlled         substance,        he     was    subject      to

sentencing as a career offender, resulting in an offense level of

37    and    Criminal     History         Category      VI.         See    U.S.    Sentencing

Guidelines Manual (“USSG”) § 4B1.1 (2005).                        His advisory guideline

range was thus 360 months’ to life imprisonment.                            See USSG Ch. 5,

Pt.    A    (Sentencing       Table).           Galloway      did    not    object       to   the

presentence         report     and    conceded         to   the     factual       allegations

contained therein.            The district court imposed a sentence of 360

months’ imprisonment, which is within the appropriately calculated

advisory guideline range of 360 months’ to life imprisonment and is

therefore presumptively reasonable.                     See Green, 436 F.3d at 457.

There       is    no   evidence      in    the     record      that       the    sentence      is

procedurally or substantively unreasonable.                         We therefore find the

sentence was reasonable.

                 In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.          We therefore affirm Galloway’s conviction and sentence.

We also deny Galloway’s counsel’s motion to withdraw as counsel.

This court requires that counsel inform Galloway, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then


                                            - 3 -
counsel   may   move     in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Galloway. We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 4 -